DISSENTING OPINION.
NORTONI, J.
I dissent from the opinion of the court-in this case for the reason that it seems to me to ignore material facts in the record; and also that sound principles of law are not adhered to in dealing with the facts as stated. As I understand the facts in proof, there is sufficient to send the issue to the jury as to whether or not defendant’s engineer might have given decedent a warning of the approach of the train in sufficient time to enable him to save himself, though the train could not be stopped. Of course, it is conceded the train could not have been stopped in time to have saved plaintiff’s husband but under the authority of Eppstein v. Railroad, 197 Mo. 720, 94 S. W. 967, the duty devolved upon defendant to exercise ordinary care for the safety of one seen in a position of danger, and if it could not stop the train, such duty at least called for the sounding of alarms in due time to enable the decedent to make an effort to get out of the way if possible and thus save himself from injury.
The train was approaching a public crossing where the duty rested with defendant to look out for pedestrians. According to the testimony of the engineer, Maginnis was seen while on the sidewalk, walking northward toward the track. But the engineer says when about three feet north of the northeast corner of Evers’ store he left the sidewalk and started across Berry r.oad to the east, as though he was going to the small station house situate on the south side of the railroad track, and thus did not appear to he moving *552into the danger zone. The danger zone, in a case of this character, with a passenger train running from forty to forty-five miles an hour, is not only on the track itself but must include a considerable space on either side, for, as one of the witnesses says, he would not like to take his chances on being within ten feet of a passing train at such speed. [See, too, Graney v. Railroad, 140 Mo. 89, 41 S. W. 246; s. c. 157 Mo. 666, 57 S. W. 276.] But this is unimportant at the moment.
If Maginnis, who was seen by the engineer to be walking northward and toward the track on the plank sidewalk on the west side of Berry road, left the walk within three or four feet of the northeast corner of Evers’ store and started across the road to the eastward, toward the station, which the evidence shows stood seventeen feet south of the south — that is, the eastbound — railroad track, and then, upon reaching the east side of Berry road, suddenly turned to the northward and ran upon the track, as Mr. Hayes, the locomotive engineer, says he did, then it is entirely clear that the case should not have been submitted to the jury, for in such circumstances the time was too short to have given even a warning which would have availed the end desired; but there is evidence in the record, other and distinct from this, and such evidence, to my mind, is thoroughly contradictory of that given by the engineer. On the former appeal, engineer Hayes testified on the part of defendant, but on the last trial plaintiff put him on the stand, and this seems to confuse the issue more or less. But, obviously, plaintiff is entitled to the most favorable view of the evidence in the case, and this is true though the evidence of one witness appears to be contradictory to another. Such is expressly ruled in Rollison v. Wabash R. R. Co., 252 Mo. 525, 160 S. W. 994.
There is evidence on the part of plaintiff tending to prove that Maginnis was on the.plank walk pass*553ing north on the west side of Berry road and walking toward the railroad track at the point where the engineer, Hayes, says he saw him toward the east side of Berry road opposite the sidewalk north of the track. He came npon the railroad track at the west end, or southwest corner, of the plank wagon road crossing. The wagon road crossing consisted of planks lying lengthwise with the railroad, sixteen feet in length. There is an abundance of evidence tending to prove that Maginnis’ footprints were traced from where he entered upon the track at the southwest corner of this crossing and walked or rap the full length of the crossing — that is, sixteen feet to the northeastward on the track — where the engine ran npon him, at the northeast corner of the crossing — that is, adjacent to the north rail of the track — when he was in the very act of stepping off of it. There is evidence, too, as I understand the record, that there were footprints between the end of the plank sidewalk, where Maginnis was seen walking near Evers’ store, and the crossing. The witness Evers _ says, speaking of the footprints, which, at the former trial, he said he could identify by a break in Maginnis ’ shoes, but on the- last trial remembered only a break in one shoe — that is, the left shoe — “that we found at least a half dozen — -that is, from the plank walk up.” As I understand this evidence, it refers to the space between the end of the plank walk on which decedent was seen walking and the point at which he entered on the railroad crossing at the southeast corner of such crossing. The witness says “We found at least a half dozen [footprints]. That is from the plank walk up.” It is true he was testifying theretofore about finding á number of footprints on the cinders just west of the crossing boards and on the crossing which he identified as those of Maginnis because they revealed a break in the left shoe, and such a break appeared in the left shoe worn by decedent at the time. The engineer is authority *554for the fact that Maginnis was walking north on the sidewalk. The nsnal course for one to pursue, in such circumstances, to enter upon the railroad track at the point where Maginnis’ shoe-prints show he entered— that is, the southeast corner of the road crossing— would he to follow the board walk to the end, and then turn across' a few feet to the northeast, to where he went upon the track.
The evidence seems to be conclusive that decedent was run upon and killed on the northeast corner of the crossing and that he had walked at least sixteen feet on the track — -the full length of the crossing — before the collision occurred. If he was seen by the engineer neap Evers’ store while walking on the sidewalk — and the corner of Evers’ store is only fifty-seven feet south of the railroad track — and then entered upon the track at the southeast corner of the crossing, as this evidence reveals, the locomotive engineer appears to have been remiss in his duty in not sounding an alarm before he did.
The engineer testifies that he sounded the alarm to warn Maginnis of the approach of the train when the locomotive was within forty, sixty, or seventy-five feet of him and the train was running from forty to forty-five miles per hour. The plaintiff is entitled to the most favorable estimate given here by the engineer, for, in determining the question as to whether a primafacie case was made, not only all reasonable inferences in favor of plaintiff’s case must be allowed to her and all reasonable inferences in favor of defendant rejected, but the most favorable view of the evidence as well. Such is the established rule of decision, as we understand it. [See Buesching v. Gaslight Co., 73 Mo. 219.] The engineer admits seeing plaintiff when he was near Evers’ store on the sidewalk and says he had his eye on him all the time thereafter. If this is true, then, obviously, the locomotive, running at forty or forty-five miles per hour, must have been *555from 1200 to 1500 feet to the westward of the. crossing when Maginnis was first discovered by the engineer, for Maginnis traveled either sixty feet, on plaintiff’s theory, or more than eighty feet, on the engineer’s theory, before he came to his death. This being true, if Maginnis was headed toward the crossing, as the footprints in evidence tend to show, the law devolved the duty on the engineer to sound a warning signal of the approach of the train as decedent neared the track apparently oblivious of danger. The engineer says he did not do this until — allowing plaintiff the most favorable view of the evidence — within forty feet of the point of collision!
There can be no doubt that the overwhelming evidence goes to the effect, indeed, if it is not conceded, that the decedent was run upon at the northeast corner of the road crossing proper — that is, on the east end of the north plank of the crossing. If this be true, then, according to the evidence of Butterworth, defendant’s civil engineer, who made measurements for defendant but testified respecting them at the instance of plaintiff, Maginnis came to his death eleven feet west of the point that tbe engineer says that he entered upon the track, and if this be true, then the evidence showing Maginnis to have come on the crossing at the southwest corner of it and running lengthwise of the crossing to the northeast corner, where the locomotive 'ran upon him, is squarely contradictory to the evidence given by the locomotive engineer, to the effect that he came upon the track on the east side of Berry road, but suddenly turned towards it immediately opposite the sidewalk on the east side of Berry road, which ran from the railroad track north.
In this connection it is to be said the railroad tracks ran east and west, or practically so, while Berry road runs north and south, or practically so. Berry road is forty feet wide. On the east side of Berry road and north of the railroad track a sidewalk had *556been constructed, while the walk on the south side of the railroad track was along on the west side of Berry road and in front of Evers’ store. Evers’ store stood fifty-seven feet south of the south rail of the eastbound railroad track and such was the south track. The locomotive and train was eastbound. Evers ’ store, the record reveals, was forty-two feet in length, but immediately in the rear of it there stood a signboard twelve feet high and sixty-four feet long, and such was flush with the side of the store; then, too, a number of trees were scattered along to the westward. Evers’ store did not stand east and west, however, parallel with the railroad, but rather stood diagonally with respect to the railroad tracks. In the record on the former appeal it was said the west end of Evers’ store stood within twenty inches of defendant’s right of way, while in the evidence in the present record it is said the west end of Evers’ store is about a foot from the south line of defendant’s right of way. It appears, too, that the east end of Evers’ store stood about’twenty-two feet south of defendant’s right of way. So it is, the rear end of the store tended to obstruct the view of one looking from the sidewalk westward to the railroad track. In the former case, Evers testified that he could not see any considerable distance from the plank sidewalk west down the railroad track without walking north from his store up to the railroad right of way line. That would be about twenty-two feet. While that evidence does not appear to be in the present record, defendant’s civil engineer, Butterworth, says that one could not have a clear view, after passing Evers’ store going northward on the sidewalk, toward the west on the railroad track to exceed probably 500 feet, on passing the corner. This fact in evidence tends to prove that if the locomotive engineer, Hayes, saw plaintiff’s husband when he passed the northeast corner of Evers-’ store, then the locomotive was only about 500 feet westward down the track. If such be true, then, according to the *557evidence of Hayes, this old gentleman, the decedent, sixty-nine years old, who he says was running at the time, left the sidewalk there and ran eastward across Berry road to the east side of it toward the station house, which stood seventeen feet south of the track, according to the evidence of Butterworth, and when opposite to the sidewalk north of the tracks, turned immediately and ran upon the railroad tracks. By so doing, according to the measurements of the civil engineer, given in evidence, the decedent would have run between eighty-five and ninety feet across a muddy country road upon the railroad track while the locomotive, running at forty-five miles per hour, ran 500 feet. It is believed that this raises a question for the jury as to whether or not the story is a probable one. Especially is this true in view of the fact that the evidence is quite convincing that Maginnis did not come upon the railroad track at all at the point the locomotive engineer said he did, but was struck and killed on the northeast corner of the crossing boards, near, but to the east side of, the center of Berry road, which point, according to the measurements of the civil engineer, is eleven feet farther west than the place where the locomotive engineer said he came upon the track. Obviously this evidence is contradictory to that given for plaintiff. As before said, the evidence for plaintiff tends to prove that Maginnis, whom the engineer said was running northward on the plank sidewalk on the west side of Berry road when he first observed him, went north and came upon the railroad track at the southeast corner of the planking at the road crossing.
We copy from the record the following questions and answers pertaining to this matter: “Q. Now, did you make any effort there to ascertain the course of Mr. Maginnis or his whereabouts at the time he was struck? A. After the train had left we — several of us went out. It had been raining that night or early morning, and the crossing was muddy. The mud from the *558road had got up on the crossing, and if I remember right there were four planks to each track — that is, two planks each side of the track, then the broken places and then two more. We followed his steps on those planks to the last plank on the — this is, the last inside plank on this crossing. Q. Near which rail was that plank? A. The north rail. Q. How were you enabled to follow his tracks? A. Why, his shoe was worn through at the sole, and being fresh mud on the tracks and the rain having beaten it down we could track him on that mud. Q. How many of those tracks did you find? A. I don’t remember at the present time what they were. Q. Where was the'beginning of them? A. The beginning of them was right at the driveway or where the teams had carried the mud along the cinders. Q. At which end of the crossing? A. The west end of the planking. Q. The beginning of the tracks was at the west end of the planking? A. Yes, sir. Q. Now, show the jury here now — I will ask you to examine plaintiff’s exhibit A, and state if that was a picture of the crossing boards in there, looking west? A. Yes, sir, that is the picture. Q. Point out to the jury there just about these crossing boards where you saw his track. A. We first noticed his tracks some-wheres at this point. (Indicating on said exhibit.) Here is the store. We first noticed his tracks in here some place, and then they came up along over the rail. He seemed to first, if I remember correctly, he followed this rail here. That is northeast, and then crossed where it was more dry to this — about this point, and then his — he was struck and it struck him on this track. My recollection is that the first steps that we could follow was, just about at this point on the crossing. Q. Which point is that? A. That is the west point, about even with the west point of the planking, and he apparently followed the rail over to the north side on the east side of the roadway. Judge Green: It wasn’t between the rail? A. No, sir — that is my rec*559ollection. The last step was on this plank next to this rail. (Indicating on said exhibit.) Q. That is the north rail? A. North rail near the end of the plank. Q. How close do you think from the end. A. I don’t remember now, but it seems to me that he was near the end. . . . Q. Now, to refresh your memory on that, I will ask you if you recollect this question and answer now: ‘Q. And you found about how many’ — This is by Judge' Green — ‘ Q. And you found about how many footprints that in your judgment were those of Mr. Maginnis? A. We found at least a half dozen. That is from the plank walk up.’ Does that refresh your memory on that? A. That is evidently correct at that time; yes, sir. My memory was more distinct than it is at present. Q. You think that was a correct statement at that time? A. I do; yes, sir.”
It is true that a number of questions and answers above copied relate to the tracks of Maginnis at and about the road crossing, for such was the subject-matter to which the witness’ attention was then being directed. Rut the last question and answer, as follows— “ Q. And you found about how many footprints that in your judgment were those of Mr. Maginnis? A. We found at'least a half dozen. That is from the plank walk up” — apparently relate to probably twenty-five feet of open space between the end of the plank walk and the southwest corner of the road crossing. At any rate, this evidence indicates that there were footprints made by Maginnis “from the plank walk up.” This bit of evidence does not seem to be mentioned in the majority opinion, and it is said therein that the evidence of Evers with respect to footprints seems to be entirely as to footprints appearing at and about the crossing. In my judgment this is invading the province of the jury, for the jury are to allow every reasonable inference in favor of plaintiff when the question of a prima-facie case is being considered and at the same *560time reject the inferences favorable to defendant. [See Buesching v. Gaslight Co., 73 Mo. 219.]
Further on in the testimony, these questions and answers appear: “Q. You found indications that Mr. Maginnis had probably stepped on the edge of the crossing boards here and had continued diagonally across towards the north rail, did you? A. Yes, sir.” . . . The witness also says: “The break, I remember very distinctly, was in the left shoe, for the reason that we had an argument — . ’ ’ And the witness says at another place the footprints that they found and of which he spoke were footprints made by a left shoe containing such a break. The question and answer concerning this are as follows: “Q. Did you find any footprints corresponding to that foot from which that shoe was? A. I certainly did; yes, sir. Q. The prints were footprints of the left foot? A. Yes, sir. . . . By Mr. Arnold (Q1.): Will you let me ask him one question? The footprints you speak about, were they on the crossing boards between the rails of the track or were they on the crosswalk south of the track? A. Part of them, if I remember was on the planking and part of them was off of the planking on the mud that was on the roadway. Q. Mud on what? A. Mud on the cinders. Q. Where %vas that mud on the cinders, east or west of the crossway? A. The mud, in driving the wagons would naturally bring the mud up, probably twenty feet ivide there.” Further on, the witness says, in speaking of these footprints about the crossing, as follows: “Q. At which end of the crossing boards? A. At the west side of Berry road. Q. Now, there is one photograph here which shows a. crosswalk down here. This crossing — this sidewalk that runs in front of your store there, you didn’t find any prints there? A. No, we couldn’t on the plank. Q. No footprints on that plank walk that runs in front of your store? A. No. The Court: Does that answer your question, Mr. Juryman? I think he wants the witness to inform him *561where those footprints were concerning which he testified. The Juryman: That is what I want. By Mr. Arnold (Q.): Answer that question. Tell us on the photograph. The Court: Hold it up so that the jury can see it. A. (Indicating on photograph): The footstep we started to trace from was on this planking if I remember correctly, and running-from there on down to this point in here. The-Juryman: Diagonallyf A. If I may be allowed to explain? The front of my store stands about twenty-one feet from the right-of-way. It is forty-two feet back — it comes to within probably a few inches of the right-of-way, so that the road would run diagonally or probably a fifty per cent slope there, wouldn’t it? By Mr. Arnold (Q.): You mean above your store? A. No, my store stands in here and the road practically is out there, and then my store goes directly to the west, and the track goes off here, so that in coming out we have to look down in that direction. Q. This blue print shows it (handing same to witness) ? A. Yes, sir. Q. Point out the store on the blue print. A. Right here. There is° something like-twenty-one feet from the store here to the right-of-way. When we get to the rear of the store you see it is within a feiv inches. . . . Q. Let me ask this one question. The first footprints that you found— A. Was along about where that white line is. Q. About here? A. I should judge so. Q. That is ivest of the west end of those crossing planks? A. Yes, sir. Q. Which direction were they leading?' A. Headed toward this tvalk over here.”
When these questions and answers are read all together, it appears to indicate that decedent came upon the track at the west end of the crossing planks, and the crossing is nearly about the center of Berry road —that is, at the southwest corner of the wagon road crossing, — and the last answer quoted says that he was headed toward this walk over here — that is, to the *562northeast toward the sidewalk on the east side of Berry road, hut north of the railroad track. The line west of that sidewalk, according to the measurements of the-civil engineer, was eleven feet east of the east end of the wagon road crossing. .It is certain that Maginnis was seen on the sidewalk going northward toward the railroad, for the engineer says he first observed him running there, but says he had only passed the corner of Evers ’ store. However, when it is remembered that Evers’ store stands diagonally.with the railroad and that the rear or west end of it protruded within a few inches of the right-of-way, while the east end of it was about twenty-one or twenty-two feet south of the right-of-way line, it would seem that Maginnis had passed considerably north of the northeast corner of Evers’ store on the sidewalk before the engineer could have seen him at the distance which he must have been from decedent at the time. Manifestly so, for on plaintiff’s theory of the case, Maginnis passed up the sidewalk and diagonally to the southwest corner of the road crossing, a distance of about forty feet, and then walked or ran as much as sixteen feet on the crossing to the northeastward with his back toward the oncoming engine, before the collision; while, according to the testimony of the locomotive engineer, decedent left the sidewalk, rah across Berry road toward the station standing seventeen feet south of the railroad track on the east side of Berry road, and then turned abruptly upon the track. If this theory is true, then Maginnis came upon the track eleven feet east of the point where he was run upon by the locomotive engine, and the crossing boards being sixteen feet in length, he came upon the track twenty-seven feet further east than plaintiff’s evidence tends to reveal the fact to be. There can be no doubt as to what the testimony of the engineer, Hayes, is in respect of this matter, for it is plain, pointed and positive. Engineer Hayes testifies as follows, concerning this matter: “Q. Just as soon as you *563saw him running, did you give him a signal then? A. After I thought there might he a possibility of danger I gave him a double warning. I thought then he diverted his course straight across. Q. What course did he pursue until he was struck there? A. He left the sidewalk near Mr. Evers ’ store and started diagonally across the roadway, that is the wagon roadway, for the depot, diagonally across. Q. He appeared to be running towards the station there? A. Going towards the station. I suppose possibly one or two steps after he left Evers ’ store he left the sidewalk and then started diagonally across towards the station. Q. Now, take this Plaintiff’s Exhibit A here. That is a picture looking west, Mr. Hayes. Where did the deceased enter the track — at what point did he enter the track? A. At what point did he cross the track when he first came on the track? Q. Yes, sir. A. This picture isn’t plain enough' to testify this. But I can explain- it so that anybody that has been there can understand it. As near as I can tell he entered what, would be this cinder path here in front, about even with this crossing plank on the north side. It might have been a little bit east (indicating on said exhibit). Q. You refer to the ivalk north of the track? A. To the %valk north of the track. Q. Let’s take this blue print. Maybe that will help us better. Just look at that now, first, so that you get your bearings on that. A. I have got them all right. Q. Now, take this pencil now and indicate to the jury the station house on the blue print. A. Here is the station house here — that is the depot. Q. Now, indicate there to the jury- — indicate the’north wjalk plank road. A. On the east side of Berry road¶ Q. North of the tracks? A. Yes, sir. Q. Those represent crossing boards, do they? A. Yes, sir. Q. Indicate to the jury the way he entered, stepped over the south rail of the track. A. As near as I can tell he stepped over about directly even with this board walk. This cinder walk comes along here up to this crossing and he went *564from here, from the corner of the store diagonally across here, to as near as I can tell even with that walk, and then diverted his course directly north across the tracksThis evidence is pointed and direct as to where the engineer said Maginnis cáme upon the track. It appears to be, in accordance with the civil engineer’s measurements, eleven feet east of the east end of the crossing — that is, east of where Maginnis was when he was run upon according to the burden of the evidence. It is also twenty-seven feet east of the point where plaintiff’s evidence tends to show he came upon the track. However, the majority opinion proceeds in the view that there is no contradiction whatever between the testimony of Evers as to where decedent came upon the track and that of the locomotive engineer, Hayes. Obviously there is such a contradiction, and it appears to me to be a question for the jury as to which theory was correct. If decedent followed north on the board walk, as his tracks would seem to indicate, then he was approaching the track oblivious of danger under the very eye of the engineer while he covered a space of as much as forty feet, before reaching it, and having reached the track he walked or ran sixteen feet to the northeastward on it — that is, on the crossing. In this view it would seem that the precepts of ordinary care required the locomotive engineer to sound an alarm or give him some signal of warning before coming within forty feet of the point of collision. [See Eppstein v. Railroad, 197 Mo. 720, 94 S. W. 967.] The engineer says he gave no alarm until within forty, sixty, or seventy-five feet of decedent, and the plaintiff is entitled to the most favorable statement here and that is forty feet. But say he did not give the alarm until within seventy-five feet of decedent, it would seem if the train were running from forty to forty-five miles per hour, as the engineer says it was, when a man is seen to be running, and oblivious of the approaching train, toward the track on a public road *565crossing, it would appear he should have a signal of warning before the train came within seventy-five feet of him. At any rate, it is believed this is a question for the jury. In respect of this matter, it is immaterial whether there are any footprints between the end of the plank walk on which Maginnis was when the engineer first saw him and the southeast corner of the wagon crossing on the railroad or not, for the evidence is abundant that there were footprints immediately west and at the southwest corner of the road crossing tending to show where he came upon the track and that he walked or ran upon the track the whole length of the crossing until he was run upon. This itself is highly contradictory of the engineer’s version that he ran almost straight across the roadway and then suddenly diverted his course to the north when immediately opposite to the sidewalk on the north side of the track, which appears to be eleven feet east of the point where he was run upon. In this view, it is believed the case is one for the jury to answer where Maginnis started upon the track and where he came within the danger zone. However, it is insisted that there is a scrap of evidence in the record going to show footprints between the end of the plank walk and the southwest corner of the road crossing and such evidence, as before pointed out, is as follows: “Q. And you found about how many footprints that in your judgment were those of Mr. Maginnis? A. We found at least a half dozen. That is from the plank walk up.” In connection with this question and answer, it is to be said that the only plank walk referred to by this witness in disclosing the footprints and in the general tenor of his testimony was the plank walk which ran north in front of Evers’ store on the west side of Berry road and extended for some ten feet upon the right-of-way — the same plank walk upon which the locomotive engineer says Maginnis was when he first observed him. This was for the consideration of the jury, especially in *566view of all the circumstances shown in the record. Bnt it is to be repeated, whether this scrap of evidence be considered or not, there is an abundance of evidence that decedent came upon the railroad track at the southeast corner of the road crossing and either walked or ran on the crossing the full length of it when he was run upon. This, when considered together with the fact that he was observed by the engineer some fifty feet distant from the road crossing on the sidewalk, is sufficient, in my judgment, to send the case to the jury on the theory that decedent came upon the track where the footprints are said to show that he did and that he ran or walked that distance after being seen by the engineer on the plank walk and under the very eye of the engineer apparently oblivious of the approaching train, and if such facts be true, it would appear the engineer was remiss in his duty in not sounding a warning before coming within forty, sixty or seventy-five feet of the point of collision. Of course, if we are to take the testimony of the engineer alone that Maginnis left the plank walk and went east across Berry road and suddenly turned north upon the track immediately opposite the sidewalk on the north side, which, as before said, was eleven feet east of where the evidence shows the collision occurred, then the case should not have gone to the jury.
The opinion of the court seems to overlook entirely the question of the various measurements and distances detailed in the evidence by the civil engineer and also the situation of Evers’ store, the signboard, and the trees and their tendency to obscure the view from a locomotive running from the westward. The evidence appears to be quite convincing that the locomotive engineer could not have seen Maginnis when three feet north of the northeast corner of Evers’ store because the rear end of the store and the signboard and the growing trees obstructed the view from any point that the locomotive engineer might have occupied *567on a train approaching at forty or forty-five miles per hour, when the distance that the decedent must have covered in the meantime is considered — that is, about fifty-five feet to the southeast corner of the crossing, according to plaintiff’s theory, or more than eighty feet, according to the theory of the engineer — before coming upon the track If Maginnis ran eighty feet after the engineer observed him, at the rate the train was going, it appears the train must have been a considerable distance to the westward — probably a quarter of a, mile — and this is a matter for the jury to consider. On the other hand, it seems to be more probable that decedent followed the course which plaintiff’s evidence tends to prove — that is, that he traversed about fifty feet to the point of collision along the route suggested by the plank walk, or it may be by leaving the walk and in the wagon road, to the southwest corner of the crossing where Ms footprints appear, for, evidently, when the obstruction of and to the rear end of Evers’ store is considered, it would seem plaintiff’s husband could not be more than fifty feet away from the place of his death when first observed. This is quite clear, for, when these obstructions are considered, the engineer could not see him until he had passed to the north of the store some twelve to fifteen feet. The civil engineer says one cannot see westward on the railroad tracks on passing Evers’ corner more than 500 feet. In my judgment, the case was one for the jury when all of the facts are considered, togther with the measurements, the obstructions to view and the location.
I deem the opinion of the court to be in conflict with the decision of the Supreme Court in Buesching v. Gaslight Co., 73 Mo. 219, in that it rejects competent inferences from the evidence in favor of a primafaeie case for plaintiff and utilizes inferences from such evidence to the contrary. I deem it to be also in conflict with the decision of the Supreme Court in *568Rollison v. Wabash R. Co., 252 Mo. 525, 160 S. W. 994, for the reason that it rejects the evidence shown in the footprints and the fact that the engineer saw Maginnis on the walk running toward the track, as by overcoming it and annihilating its probative force through adopting the evidence of Hayes, the engineer, and in holding that it is in nowise contradictory thereto when it appears from Hayes ’ statements that decedent came upon the track at a point about twenty-seven feet east of where plaintiff’s evidence shows he came upon it. I deem the opinion of the court to be in conflict, too, with the decision of the Supreme Court in Eppstein v. Mo. Pac. R. Co., 197 Mo. 720, 94 S. W. 967; Reyburn v. Mo. Pac. R. Co., 187 Mo. 565, 86 S. W. 174, and other cases of that character, which declare the rule that, though the train may not be stopped, ordinary care requires a warning signal to be given by the locomotive engineer to one approaching the track at a public crossing, or where an user obtains, who appears to be oblivious of the oncoming train.
Entertaining this view, I respectfully request that the case be certified to the Supreme Court for final determination, in accordance with the mandate of the Constitution.